DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0074805) in view of Takikawa (US 2007/0176562) and further in view of Babko-Malyi (US 2003/0106788).
Regarding claim 1, Liu (US 2016/0074805) teaches an air treatment apparatus comprising: an intake portion and an output portion (Figs 1 and 2 shows a housing 12 with inlet and outlet and flow therethrough; Paragraph [0003]); a reaction chamber located between the intake portion and output portion (The interior of said housing including the reactor units 11), wherein the reaction chamber comprises: an anode rail assembly comprising: an anode rail made of a first conductive material and having a shape of a helix about a longitudinal axis (Fig. 7 spiral electrode 113; Paragraph [0023]), a cathode rail comprising a second conductive material, wherein the cathode rail is positioned along the longitudinal axis of the helical anode (Fig. 7 rod electrode 114; Paragraphs [0019]-[0020], [0023]); and the anode rail assembly and the cathode rail being located relative to each other so as to form a cylindrical space, wherein the space separates the cathode rail from the anode rail such that the discharge anode rail does not cross the cylindrical space (The interior of the reactor visible best in fig. 7). 
Liu appears to be silent with regards to an intake blower, a plurality of discharge anode elements, and an AC power supply.
Takikawa (US 2007/0176562) teaches an intake blower located in the intake portion, wherein the intake blower is configured to draw air into the reaction chamber (Paragraph [0036] teaches an intake gas blower or propeller). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Liu such that there is an air blower blowing air into the reactor located at an intake as taught by Takikawa. One would have been motivated to do so in order to supply the reactor with process fluid to be treated in order to successfully utilize the device.

Regarding claim 8, Liu further teaches the cathode rail is cylindrical (Fig. 7).
Regarding claim 9, Babko further teaches each of the plurality of discharge anode elements is spaced a fixed distance away from a neighboring discharge anode element (Fig. 4c and 4d shows these spaced at a regular distance).

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0074805) in view of Takikawa (US 2007/0176562) in view of Babko-Malyi (US 2003/0106788) and further in view of Gefter (US 2016/0135273).
Regarding claim 2, Liu in view of Takikawa in view of Babko teaches all the limitations of claim 1 but appears to be silent with regards to a sensor for monitoring tri-atomic oxygen. 

Regarding claim 4, Liu appears to be silent regarding the first and second materials being different.
Gefter teaches a plasma generating device wherein the inner and outer electrodes are made from different materials (Paragraph [0064]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Liu such that the electrodes are formed from a different material. All of the claimed features exist in the art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A).

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0074805) in view of Takikawa (US 2007/0176562) in view of Babko-Malyi (US 2003/0106788) and further in view of Niv (US 6,811,757).
Regarding claim 3, Liu in view of Takikawa in view of Babko teaches all the limitations of claim 1 but appears to be silent with regards to the first and second conductive materials being the same conductive material (Claim 9). 
Assuming arguendo however, Niv (US 6,811,757) teaches a discharge system wherein there are corresponding electrodes formed out of the same material (Fig. 4, electrode 12, Silver nitrate; Column 7 lines 57-60, Column 8 lines 4-6).

Regarding claim 7, Niv further teaches the device comprises a filter (Fig. 8 micron filter 46; Column 9 lines 35-41). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Liu such that there is at least one filter as taught by Niv to arrive at the claimed invention. One would have been motivated to do so in order to better filter the air being cleaned to arrive at an improved device.

Claims 5-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0074805) in view of Takikawa (US 2007/0176562) in view of Babko-Malyi (US 2003/0106788) and further in view of Ploeg (US 2015/0085421).
	Regarding claim 5, Liu in view of Takikawa in view of Babko teaches all the limitations of claim 1 but appears to be silent about the electrodes having a texture.
	Ploeg (US 2015/0085421) teaches a discharge device comprising an electrode with dimples formed thereon to reduce resistance to airflow and to increase surface area for ion exchange (Paragraph [0016]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Liu such that the electrodes, including the anode elements, have dimples thereon to arrive at the claimed invention. One would have been motivated to do so to reduce resistance to airflow to arrive at a more efficient device.
	Regarding claim 6, Ploeg further teaches the textured surface comprises dimplings (paragraph [0016]).
from the anode rail such that the discharge anode rail does not cross the cylindrical space (The interior of the reactor visible best in fig. 7). 
Liu appears to be silent with regards to an intake blower, a plurality of discharge anode elements, a textured surface and an AC power supply.
Takikawa (US 2007/0176562) teaches an intake blower located in the intake portion, wherein the intake blower is configured to draw air into the reaction chamber (Paragraph [0036] teaches an intake gas blower or propeller). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Liu such that there is an air blower blowing air into the reactor located at an intake as taught by Takikawa. One would have been motivated to do so in order to supply the reactor with process fluid to be treated in order to successfully utilize the device.
Ploeg (US 2015/0085421) teaches a discharge device comprising an electrode with dimples formed thereon to reduce resistance to airflow and to increase surface area for ion exchange (Paragraph [0016]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Liu such that the electrodes, including the 
Babko-Malyi (US 2003/0106788) (hereinafter referred to as Babko) teaches a plasma discharging device wherein the primary electrode 410 is formed with sawtooth 420 elements formed thereon (Figs. 4a-4d; Paragraph [0033]), as well as an alternating current power supply that is coupled to both the anode rail and the cathode rail, wherein the alternating current power supply delivers sufficient energy to generate a non-thermal plasma field in the space between the anode rail assembly and the cathode rail (Paragraphs [0033] provides for AC power being applied, plasma is discharged between the electrodes). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Liu such that the spiral electrode 113 comprises sawtooth elements as taught by Babko and is powered by an AC power unit and thus sharing a common electrical bus to arrive at the claimed invention. One would have been motivated to do so in order to provide a high electric field in order to better produce plasma discharges (Paragraph [0033]) and to successfully power the unit according to known means. The combination of familiar prior art elements according to known methods to arrive at the predictable result of a functioning non-thermal plasma discharge unit is prime facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding claim 14, Liu further teaches the cathode rail is cylindrical (Fig. 7).
Regarding claim 15, Babko further teaches each of the plurality of discharge anode elements is spaced a fixed distance away from a neighboring discharge anode element (Fig. 4c and 4d shows these spaced at a regular distance).

	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0074805) in view of Takikawa (US 2007/0176562) in view of Babko-Malyi (US 2003/0106788) and further in view of Ezaki (US 2015/0248989).

Ezaki (US 2015/0248989) teaches an ion generation apparatus utilizing corona discharge with needle electrode elements located proximate one another wherein the discharge elements are located between 3.5-18 cm (1.38-7.09 inches) away from one another for strong ion generation (Figs. 8-10, needle electrodes 41-44; Paragraphs [0055], [0089]-[0091]), overlapping with the claimed range of between 1/8 inches and 3 inches, and further establishing the relative positioning of discharge elements as a result-effective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Liu such that the discharge anode elements are located between 1/8-3 inches apparat to arrive at the claimed invention. One would have been motivated to do so as the claimed range overlaps with the numerical range disclosed in the art, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore and assuming arguendo: Ezaki has established the relative positioning of the discharge elements, including discharge elements that act as anodes, as a result-effective variable. Therefore it would have been further obvious to one having ordinary skill in the art to modify the discharge anode elements to be 1/8-3 inches apart to arrive at the claimed invention as there exists a motivation to optimize result-effective variables. See MPEP 2144.05 for more details.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0074805) in view of Takikawa (US 2007/0176562) in view of Babko-Malyi (US 2003/0106788) and further in view of Hachinohe (US 2015/0145173).
Regarding claim 11, Liu appears silent with regards to a performance monitor.

Suzuki (US 5,579,705) teaches a plasma furnace wherein when a power delivery or detected spectral integral is outside of a predetermined acceptable range, an alarm in triggered (Column 23 line 57 – Column 24 line 4, Column 29-53). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Liu in view of Hachinohe such that the performance monitor triggers an alarm should a process parameter such as the detected spectral characteristics being detected to deviate further than a predetermined acceptable range as taught by Suzuki to arrive at the claimed invention. One would have been motivated to do so in order to better inform an operator as to the status of the device to allow for safer and more efficient operating.
Regarding claim 12, Suzuki further teaches a power supply sensor that analyzes power consumption characteristics of the power supply wherein an alarm is triggered when said first and second condition corresponding to a deviation in electrical consumption characteristics is detected (Column 23 line 57 – Column 24 line 4, Column 29-53). This feature has already been incorporated into the primary reference and proven obvious.  

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0074805) in view of Takikawa (US 2007/0176562) in view of Babko-Malyi (US 2003/0106788) in view of Ploeg (US 2015/0085421) and further in view of Ezaki (US 2015/0248989).
Regarding claim 16, Liu in view of Takikawa and further in view of Babko in view of Ploeg appears to be silent with regards to the distance between the discharge anode elements.
Ezaki (US 2015/0248989) teaches an ion generation apparatus utilizing corona discharge with needle electrode elements located proximate one another wherein the discharge elements are located between 3.5-18 cm (1.38-7.09 inches) away from one another for strong ion generation (Figs. 8-10, needle electrodes 41-44; Paragraphs [0055], [0089]-[0091]), overlapping with the claimed range of between 1/8 inches and 3 inches, and further establishing the relative positioning of discharge elements as a result-effective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Liu such that the discharge anode elements are located between 1/8-3 inches apparat to arrive at the claimed invention. One would have been motivated to do so as the claimed range overlaps with the numerical range disclosed in the art, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore and assuming arguendo: Ezaki has established the relative positioning of the discharge elements, including discharge elements that act as anodes, as a result-effective variable. Therefore it would have been further obvious to one having ordinary skill in the art to modify the discharge anode elements to be 1/8-3 inches apart to arrive at the claimed invention as there exists a motivation to optimize result-effective variables. See MPEP 2144.05 for more details.

Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive.
Applicant’s remarks on page 3-5 arguing that there is no motivation to combine the teachings of Babko including an AC power source into the device taught by Liu because Liu is a corona discharge device and Babko produces plasma, and that Liu does not mention producing plasma are not persuasive. Corona discharge is known as plasma and therefore the device seek to achieve the same goal, which is producing a plasma via electricity to sterilize a medium. Even still, the devices both desire a strong electric field and discharge via the electrode components. The difference being that Babko uses an AC power source and Liu uses a DC source does not on its own disprove the functionality or predictability of success of the combination of the two devices as they merely use two different power sources to achieve the same goal. Simply because Liu does not “consider the possibility of using anything other than DC voltages” does not disprove the functionality or predictability of the combination, or an ordinary artisan’s ability to foresee said combination as appropriate. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the use of an AC power supply to achieve an appropriately strong 
Applicant’s remarks on page 5-8 arguing that the sawtooth elements taught by Babko cannot be incorporated into Liu is not persuasive. The inclusion of sawtooth members does not on its own necessitate the electrode not be hollow as argued by applicant, and therefore the argument that the two are incompatible is not persuasive. The inclusion of a U-shaped channel and a dielectric are not proposed by the examiner in the modification of the prior art and are not relied upon in the rejection and therefore applicant’s arguments directed to these features are moot. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The examiner finds Applicant’s comments directed towards the double patenting rejections persuasive and the double-patenting rejections are herein withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1796